IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                AT JACKSON
                            APRIL 1998 SESSION



JOHN DERRICK COLEMAN,

       Petitioner,
                                           )
                                           )                          FILED
                                           ) C. C. A. NO. 02C01-9707-CR-00291
                                           )                       April 23, 1998
vs.                                        ) GIBSON COUNTY
                                           )                     Cecil Crowson, Jr.
STATE OF TENNESSEE,                        ) No. 2795            Appellate C ourt Clerk
                                           )
       Respondent.                         )



                                         ORDER



              This case represents an appeal from the dismissal of the petitioner’s

petition for post-conviction relief. The petitioner originally filed his petition in September

1994. The trial court dismissed the petition without a hearing and without appointing

counsel. On appeal, concluding that the trial court should have appointed counsel,

allowed counsel to file an amended petition, and, if necessary, afford the petitioner a

hearing on his petition, this Court reversed and remanded the order of the trial court.

Coleman v. State, No. 02C01-9505-CC-00122 (Tenn. Crim. App., Apr. 17, 1996). On

remand, after appointing counsel and hearing the merits of the petition, the trial court

again dismissed the petition. The petitioner, by and through counsel, filed a notice of

appeal to this Court.



              The petitioner alleges that trial counsel was ineffective and that the post-

conviction court’s actions and statements prejudiced the petitioner’s case. The

petitioner, however, has failed to include the transcript of the post-conviction hearing in

the record on appeal. T.R.A.P. 24(b). In such a case, the petitioner has waived the

affected issues and this Court, therefore, is precluded from conducting an appropriate

review on appeal. See State v. Ballard, 855 S.W .2d 557 (Tenn. 1993). Accordingly,

“[i]n the absence of an adequate record on appeal, this court must presume that the

trial court’s rulings were supported by sufficient evidence.” State v. Oody, 823 S.W.2d

554, 559 (Tenn. Crim. App. 1991).
              For this reason, we are unable to find any error in the proceedings below.

Accordingly, it is hereby ORDERED that the judgment of the trial court is affirmed in

accordance with Rule 20, Rules of the Court of Criminal Appeals. Since the record

reflects that the petitioner is indigent, costs of this proceeding shall be assessed to the

state.



              Enter, this the ___ day of April, 1998.




                                          __________________________________
                                          JOE G. RILEY, JUDGE



                                          __________________________________
                                          DAVID G. HAYES, JUDGE



                                          __________________________________
                                          WILLIAM M. BARKER, JUDGE




                                             2